                            Case 1:20-cv-00231-JCH-LF Document 1-2 Filed 03/13/20 Page 1 of 1
JS 44 (Rev 09/19)                                                           CIVIL COVER SHEET
ThC'd cM Cl l'1 Cj,ve|r   1-hlinrom^ion contained herein neither replace nor supjrlement the filing and service of pleadings or other papers as required by law, except as
purpose oHnitiating the civil docket sheet, ’ (SEE INSTRUCTIONS on NEXT PAGE or THIS           m SeptelTlber 1974’ls reclulred for the use of the lerk of Court for the

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
 Paul Mueller,                                                                                              City of Rio Rancho

      (b) County of Residence of First Listed Plaintiff           Sandoval                                    County of Residence of First Listed Defendant              Sandoval____
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                         (INUS. P1MNT1FF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED

      (c)   Attorneys (Firm Name. Address, and Telephone Number)                                              Attorneys (IfKnown)
 Paul Mueller, Pro Se, 1752 Lee Loop NE, Rio Rancho, NM 87144                                               Randy, S. Bartell, Montgomery & Andrews, P.A., P.O. Box 2307
 (505) 730-0447                                                                                             Santa Fe, NM 87504, (505) 986-2504

II. BASIS OF JURISDICTION (Placean “X" in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (P/ace OH ‘X“ in One Boxfor Plaintiff
                                                                                                          (For Diversity Cases Only)                              and One Box for Defendant)
□ l     US Government                  1*3    Fedeial Question                                                                      RTF  DEF                                     RTF       DEF
          Plaintiff                             (U.S. Government Not a Party)                       Citizen of This State           CX 1 □ I Incorporated or Principal Place      □ 4      0 4
                                                                                                                                               of Business In This State

□ 2     US Government                  □4     Diveisity                                             Citizen of Another Slate          □ 2     □    2   Incorporated and Principal Place    □ 5     (X. 5
          Defendant                             (Indicate Citizenship ofParlies in Item III)                                                              of Business In Another State

                                                                                                    Citizen or Subject of a           □ 3     □    3   Foreign Nation                      □ 6     □6
                                                                                                      Forctmt Counliv
IV■ NATURE OF SUIT (Place an "X" in One Box Only}                                                                                              Click here for; Nature <>i Sml Code PcscriiMions,
      CONTRACT                             TORTS                                                       FOR FErn! RE/REN A LTV                     BANKRl PTCV                    othfr st\h      res
□   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY            □ 625 Drug Related Seizure          □ 422 Appeal 28 USC 158           □ 375 False Claims Act
□   120 Marine                        □ 310 Airplane                   □ 365 Peisonal Injury -            of Property 21 USC 881        □ 423 Withdiawal                  □ 376 Qui Tam (31 USC
□   130 Miller Act                    □ 315 Airplane Pioduct                  Product Liability'    □ 690 Other                               28 USC 157                        3729(a))
□   140 Negotiable Instrument                 Liability                □ 367 Health Care/                                                                                 □ 400 State Reappoitionnient
□   150 Recovery of Overpayment       □ 320 Assault, Libel &                 Pharmaceutical                                               PROPERTY RIGHTS                 □ 410 Antitrust
        & Enforcement of Judgment             Slander                        Peisonal Injuiy                                            □ 820 Copyrights                  □ 430 Banks and Banking
□   151 Medicate Act                  □ 330 Federal Employers’               Product Liability                                          □ 830 Patent                      □ 450 Commerce
□   152 Recovery of Defaulted                 Liability                □ 368 Asbestos Personal                                          □ 835 Patent - Abbreviated        □ 460 Deportation
        Student Loans                 □ 340 Marine                            Injury Product                                                  New Drug Application        □ 470 Racketeer Influenced and
        (Excludes Veterans)           □ 345 Marine Product                    Liability                                                 □ 840 Trademark                         Corrupt Organizations
□   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY                       LABOR                     SOCIAL SECURITY                 □ 480 Consumei Credit
        ofVeteran’s Benefits          □ 350 Motor Vehicle              □ 370 Other Fraud            □ 710 Fair Labor Standards          □ 861 HIA (1395ff)                      (15 USC 1681 or 1692)
□   160 Stockholders’Suits            □ 355 Motor Vehicle              □ 371 Truth in Lending              Act                          □ 862 Black Lung (923)            □ 485 Telephone Consumer
□   190 Other Contract                       Product Liability         □ 380 Other Personal         □ 720 Labor/Management              □ 863 DJWC/DJWW (405(g))                Protection Act
□   195 Contract Pioduct Liability    □ 360 Other Personal                   Pioperty Damage               Relations                    □ 864 SSID Title XVI              □ 490 Cable/Sat TV
□   196 Franchise                            Injury                    □ 385 Property Damage        □ 740 Railway Labor Act             □ 865 RSI (405(g))                □ 850 Securities/Commodities/
                                      □ 362 Personal Injury -                Product Liability      □ 751 Family and Medical                                                    Exchange
                                             Medical Malpractice                                           Leave Act                                                      □ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS          □ 790 Other Labor Litigation          FEDERAL TAX SUITS               □ 891 Agiicultuial Acts
□   210 Land Condemnation             □ 440 Other Civil Rights           Habeas Corpus:             □ 791 Employee Retiiement           □ 870 Taxes (U S, Plaintiff       □ 893 Environmental Matters
□   220 Foreclosure                   □ 441 Voting                     □ 463 Alien Detainee               Income Security Act                 or Defendant)               □ 895 Freedom of Information
□   230 Rent Lease & Ejectment        □ 442 Employment                 □ 510 Motions to Vacate                                          □ 871 IRS—Third Party                   Act
□   240 Torts to Land                 □ 443 Housing/                         Sentence                                                         26 USC 7609                 □ 896 Arbitration
□   245 Tort Product Liability               Accommodations            □ 530 Geneial                                                                                      □ 899 Administiative Proceduie
□   290 All Otiier Real Property      □ 445 Amer. w/Disabilities -     □ 535 Death Penalty                IMMIGRATION                                                           Act/Review oi Appeal of
                                             Employment                  Other:                     □ 462 Naturalization Application                                            Agency Decision
                                      08(446 Amer. w/Disabilities -    □ 540 Mandamus & Other       □ 465 Other Immigration                                               □ 950 Constitutionality of
                                             Other                     □ 550 Civil Rights                 Actions                                                               State Stalutes
                                      □ 448 Education                  □ 555 Prison Condition
                                                                       □ 560 Civil Detainee-
                                                                             Conditions of
                                                                             Confinement

V. ORI GIN (Place an "X" in One Box Only)
□ 1     Original                   Removed from           □ 3         Remanded from            □ 4 Reinstated or       O 5 Transferred from            □ 6 Multidistrict            □ 8 Multidistricl
        Proceeding                 State Court                        Appellate Court              Reopened                Another District                Litigation -                 Litigation -
                                                                                                                           (stKCtfy)__________             Transfer                     Direct File
                                          Cite the U.S, Civil Statute under which you are tiling (l)n not citejurisdictional statutes unless diversity):
                      Americans with Disabilities Act, 42 U.S.C. § 12132
VI. CAUSE OF ACTION Brief description of cause:
                      Request for Injunction
VII. REQUESTED IN     □ CHECK IF THIS IS A CLASS ACTION          DEMAND S                                                                          CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R Cv.P                                                                                                   JURY DEMAND:         a Yes >$No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                            DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/13/2020
FOR OFFICE USE ONLY v

    RECEIPT M                      AMOUNT                                   APPLYING IFP                                      JUDGE                           MAG JUDGE
